Citation Nr: 1126108	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-01 536	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.  

2.  Entitlement to service connection for lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  


FINDINGS OF FACT

1.  Neither a cervical nor lumbar spine disability was shown in service and the weight of the probative evidence is against a conclusion that such disability is etiologically related to service.  

2.  Service connection for a psychiatric disorder was denied by a March 2005 rating decision of which the Veteran was notified in that month; an appeal to this decision was not perfected to the Board.  

3.  Additional evidence received since the March 2005 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  Cervical or lumbar spine disabilities were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  The March 2005 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

3.  New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case prior to initial adjudication by letter dated in April 2008 that informed the appellant of the information and evidence necessary to prevail in his claims.  This letter was also substantially compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the duty to assist, service treatment reports and VA and private clinical reports have been obtained.  The Veteran was also afforded a VA examination in September 2009 that included medical opinions as to whether the Veteran's cervical and lumbar spine disabilities were incurred in service.  Moreover, because new and material evidence has not been received to reopen the claim for service connection for a psychiatric disability, a VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  With respect to the assertion that the RO failed to fulfill its duty to notify and assist, particularly with regard to not obtaining and providing him with service treatment reports, the record reflects that the service treatment reports have been obtained and that they were provided to the Veteran in March 2008.  There otherwise being no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

A.  Service Connection Claims 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports from the Veteran's period of active duty do not reflect any evidence of a cervical or lumbar spine disability.  In addition, a December 1991 examination conduced for National Guard duty purposes did not reflect a cervical or lumbar spine disability, nor did a medical history collected at that time.  The post-service evidence reflects a December 2003 private clinical report noting lumbar spasms and complaints of lumbar pain, and the assessment included rule out cervical and lumbar disease.  July 2005 and February 2008 magnetic resonance imaging showed degenerative changes in the cervical spine.  However, there is no evidence of arthritis of the spine during the one year post-service period for presumptive service connection for arthritis.    

The Veteran asserts that he developed lumbar and cervical spine disability due to in-service parachute jumping (the DD Form 214 does document receipt of the parachute badge).  Addressing this contention, an August 2009 private physician found that this aspect of the Veteran's service was "very important" and opined as follows: 

[Parachute jumping] puts a large amount of stress to intervertebral discs and joints.  This makes him vulnerable to develop post-traumatic or degenerative arthritis in the dorsal spine, in the long term several factors influence [sic] in the development of the degenerative arthritis and in this particular case his parachuter (sic) history must be considered (indepently [sic] from other causes) as a factor which contributes to the physical deterioration of this patient's dorsal spine, in the long term.  

The Veteran was afforded a VA spine examination in September 2009, with the examiner noting that the claims file had been reviewed prior to this examination.  The discussion of the clinical history therein included reference to the August 2009 private physician's opinion set forth above.  The assessment following the examination was lumbar and thoracic myositis and mild to moderate degenerative disc disease at the L5-S1 level.  The opinion following the examination was that the Veteran's cervical and lumbar degenerative disc disease were not related to military service.  In supporting this opinion, the examiner noted the private opinion set forth above but discounted it based on the fact the service treatment reports showed no complaints of cervical or lumbar disability and that the first post service evidence of a cervical or lumbar spine disability was dated 24 years after service.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board finds the September 2009 VA examiner's opinion, in light of the silent active duty and National Guard medical reports and over twenty year period between separation from service and the first evidence of a cervical or lumbar spine disability, to be more probative than the August 2009 private physician's statement.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  As noted, the September 2009 VA opinion reflected consideration of the August 2009 private opinion, and rationale for discounting it was provided therein.  

It also must be observed that the private opinion was worded in imprecise, tentative terms, essentially only stating the Veteran's parachute training was a factor to be considered, without affirmatively linking this training and current disability.  An opinion expressed in such a way is not accorded much evidentiary weight.  

As for the Veteran's assertion that his current cervical and lumbar spine disability is the result of parachute jumps in service, while the Veteran appears to sincerely  believe this to be the case and the credibility of the assertion will be presumed for the purposes of this decision, this assertion cannot be used to establish the claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  As for the competent medical opinion that is of record, the Board, for the reasons stated above, has found the probative value of the negative medical opinion addressing the Veteran's contention to exceed that of the other medical opinion.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a cervical and lumbar spine disability, the doctrine is not for application.  Gilbert, supra.  
   
B.  New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

The Board notes that while the December 2009 Statement of the Case reopened the claim for service connection for a psychiatric disability, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted, regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Service connection for, among other disabilities, a psychiatric disorder was denied by a March 2005 rating decision of which the Veteran was notified in that month.  The RO found that a notice of disagreement following this decision in March 2006 was inadequate because it did not indicate the specific determination with which the Veteran disagreed.  While subsequent correspondence received from the Veteran in March 2006 specifically referenced disagreement with the denial of service connection for a psychiatric disorder, he withdrew his claim for service connection for such disability in a May 2006 statement.  As such, that portion of the March 2005 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The record before the adjudicators at the time of the March 2005 rating decision included the service treatment reports from active duty, none of which reflected a psychiatric disability.  A National Guard examination conducted in December 1991 and medical history collected at that time also did not reflect a psychiatric disability.  Additional evidence included reports from a February 2005 VA examination that was documented to have been based on a review of the clinical evidence of record, to include clinical records dated from 2002 reflecting a diagnosis of bipolar disorder and private psychiatric treatment reports dated from 2001.  The conclusion following the examination was that the Veteran's bipolar disorder had its onset in 2001, and was thus not related to service.  As such, the conclusion of the adjudicators in the March 2005 decision was that while the record reflected a diagnosis of a psychiatric disability (bipolar disorder), its onset was in 2001 rather than service.  

In connection with the Veteran's claim to reopen the claim of entitlement to service connection for a psychiatric disability, the Veteran submitted an April 2008 statement from a private physician who indicated that the Veteran was in treatment for insomnia and anxiety secondary to chronic pain associated with "neck and spine trauma."  As service connection for spine disability has been denied, to include by way of the decision above, service connection for a psychiatric disability as secondary to service connected spine disability cannot be granted as a matter of law.  Therefore, the April 2008 statement does cannot raise a reasonable possibility of substantiating the claim of service connection for a psychiatric disability and cannot be considered to be "new" and "material" as defined by the controlling legal authority.

The additional evidence received since the March 2005 decision also includes VA clinical reports dated through January 2009 and additional private clinical reports reflecting treatment for psychiatric disability.  As the existence of a psychiatric disability was demonstrated at the time of the March 2005 rating decision, this additional evidence demonstrating current psychiatric treatment is cumulative of evidence of record at the time of the March 2005 rating decision.  Moreover, none of this additional clinical evidence reveals an opinion or finding demonstrating an in-service onset of a psychiatric disability, which was the basis of the previous denial of service connection.  As such, the additional clinical evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.  

As for the assertions by the Veteran in his attempt to reopen his claim (represented by his continuing contentions that his psychiatric disability is a result of service), to the extent that they may even be considered "new," such assertions from lay persons as to matters that require medical expertise do not constitute material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim); Espiritu; cf. Jandreau.  In short, as the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claim for service connection for a psychiatric disability, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).


ORDER

Entitlement to service connection for cervical spine disability is denied.  

Entitlement to service connection for lumbar spine disability is denied. 

New and material evidence having not been received, the claim for service connection for a psychiatric disability is not reopened, and this aspect of the appeal is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


